Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Current claims meet the three-prong test under 35 U.S.C. 112(f). These form paragraphs are inserted to make record of § 112 (f).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “grease flow regulation means”
Claim 5 “an annular pumping ring”
Claim 8 “the size of the annular gap varies around the circumference of the shaft”
Claim 11 “a radial width of the carrier 22 varies over the circumference”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the specification is silent about the following limitations: 
(a) claim 4 “the through openings 26 are uniformly circumferentially distributed”, 
(b) claim 5 “the grease flow regulation 20 comprises an annular pumping ring” (specification discloses, in ¶ 0037, a grease flow regulation element 20 as pumping ring), 
(c) claim 6 “an inner diameter of the pumping ring is greater than an inner diameter of the radial shaft seal 10”,
(d) claim 13 “the at least one groove or the at least one rib are uniformly distributed”, and
(e) claim 14 “movable in a radial direction independently of the seal lip of the pumping ring and the seal lip of the pumping ring is movable in the radial direction independently of the at least one seal lip of the radial shaft seal.”  
  Appropriate correction is required.

Claim Objections
Claims 1, 4-6 and 13-14 are objected to because the specification is silent about the limitations “uniformly”, “comprises”, “greater than”, “uniformly”, and “independently” in the respective claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “grease flow regulation means” in line one pf paragraph two, and claim 5 recites “grease flow regulation means comprises an annular pumping ring”. What are the components that make up the grease flow regulation means? Appropriate correction is required.  
Claim 5 recites “the grease flow regulation means comprises an annular pumping ring.” The specification discloses, in paragraph 0037, “a grease flow regulation element 20 (pumping ring).” It is unclear which is grease flow regulation element and which is pumping ring. Appropriate correction is required.  
Claim 8 recites the limitation "the circumference of the shaft" in line one. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 9-10 recites the limitation "the pumping element" in line two and three. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 11 recite “a radial width of the carrier 22 varies” in line one. The meaning of the limitation is unclear because “radial width” is a linear measurement from point A to point B. The claim does not provide a discernible boundary for measuring the radial width, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.  
Claim 11 recites the limitation "the circumference" in line two and three. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 12 recites the limitation "the pumping ring element" in line two and three. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 13 recites the limitation "the circumference" in line two. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is 2, 5-7, 10-12, and 13-15, is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 3,472,519; Gehret) in view of D2 (US 6,102,409; Furuyama et al.) 
As to claim 1, D1 discloses a seal assembly Si, S0 (in bearing environment; Figures 1-2) for sealing a grease lubricated large rolling-element bearing, comprising: 
	a radial shaft seal 68 having at least one seal lip (seal lip of 68) configured to sealingly abut against a rotating shaft 14 in order to seal a bearing interior (Figures 1-2) and substantially prevent a grease discharge from the bearing (grease retaining lip 70; Col.3, L72), and 
grease flow regulation means for regulating a grease pressure at the at least one seal lip, the grease flow regulation mean being mounted at a side of the shaft seal that is intended to face the bearing interior in an installed state
D2 discloses a seal assembly 1, in Figures 1-5, for sealing a grease lubricated large rolling-element bearing, comprising: 
a radial shaft seal 31 having at least one seal lip 31a configured to sealingly abut against a rotating shaft 3 in order to seal a bearing interior and substantially prevent a grease discharge from the bearing (during operation, the seal 52 and its grooves 52a prevent discharge of grease by screw pumping action back to the sealed fluid side; Col.3, L33-47), and 
grease flow regulation means for regulating a grease pressure at the at least one seal lip 31a (during operation seal 52 and grooves 52a pump the grease back to the sealed fluid side; the pressure in the sealed fluid side is maintained, and thus 52 and 52a together regulate the grease pressure at the seal lip 31a; Col.3, L33-47), the grease flow regulation mean 52, 52a being mounted at a side of the shaft seal 31 that is intended to face the bearing interior in an installed state (grease flow regulation means 52, 52a is disposed to face the sealed fluid side; Figures 1-5) for effective sealing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 grease flow regulation means for regulating a grease pressure at the at least one seal lip, and the grease flow regulation mean being mounted at a side of the shaft seal that is intended to face the bearing interior in an installed state, as taught by D2 since the claimed invention is merely a combination of known elements (such as having a grease flow regulation mean), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

As to claim 2, the combination teaches discloses the seal assembly according to claim 1, wherein the grease flow regulation means 52, 52a is axially spaced from the radial shaft seal 31 such that a grease-receiving space is formed between the radial shaft seal and the grease flow regulation means (Figure 2 of D2; D1 modified with features of D2 shows the claimed limitations.)    
As to claim 5, the combination teaches the seal assembly according to claim 1, wherein the grease flow regulation means (52, 52a of D2) comprises an annular pumping ring 52 having a seal lip (lip of 52) facing the shaft 3 (Figure 2 of D2; D1 modified with features of D2 shows the claimed limitations.)    

As to claim 10, the combination teaches the seal assembly according to claim 5, wherein the pumping ring (52 of D2) includes a carrier (51 of D2) supporting the seal lip of the pumping element, and the carrier 51 and the seal lip (lip of 52) of the pumping ring are formed one-piece (Figures 1-5 of D2; D1 modified with features of D2 shows the claimed limitations.)   

As to claim 12, the combination teaches the seal assembly according to claim 5, wherein a radially inner surface of the seal lip of the pumping ring element (52 of D2) includes at least one groove (52a of D2) or at least one rib (Figure 1 of D1; D1 modified with features of D2 shows the claimed limitations.)   

As to claim 13, the combination teaches the seal assembly according to claim 12, wherein the at least one groove or the at least one rib are uniformly distributed over the circumference (Figures 1, and 3-5 of D2.)  

As to claim 14, the combination teaches the seal assembly according to claim 5, wherein the radial shaft seal 68 and the pumping ring (52 of D2) are mounted such that the at least one seal lip (lip of 68) of the radial shaft seal 68 is movable in a radial direction independently of the seal lip of the pumping ring (52 of D2) and the seal lip of the pumping ring 52 is movable in the radial direction independently of the at least one seal lip of the radial shaft seal (since radial shaft seal 68 and pumping ring 52 are made of resilient material, radial movement of radial shaft seal 31 and pumping ring 52 during operation are independent of each other.  D1 modified with features of D2 shows the claimed limitations.)  

As to claim 15, D1 discloses a bearing assembly of a wind turbine for supporting a main shaft of a wind turbine including a seal assembly according to claim 5 (D1 discloses a seal assembly to prevent leakage of grease, and the seal assembly can be employed in any intended environment. MPEP 2114.)  

Allowable Subject Matter
Claims 3-4, 6-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675